Citation Nr: 0027779	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residual paralysis of the right lip area status post 
right herpes zoster oticus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in November 1998, at which time it was remanded for 
additional development.

Upon reviewing the record, the Board regretfully must 
conclude that additional development is required.  Therefore, 
the disposition of the veteran's claim for an initial 
evaluation in excess of 10 percent for residual paralysis of 
the right lip area status post right herpes zoster oticus, 
will be held in abeyance pending further development by the 
RO, as requested below.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.  Consequently, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
residual paralysis of the right lip area status post right 
herpes zoster oticus.


REMAND

The Board notes that in the veteran's January 1996 
substantive appeal (Form 9), he checked the boxes indicating 
that he wished to appear at a travel Board hearing.  
Consequently, in June 19, 1997 correspondence, the RO advised 
the veteran that his travel Board hearing was scheduled on 
July 17, 1997.

In a July 1997 letter, the veteran requested that his travel 
Board hearing be reschedule.  He explained that his 
representative was unable to appear for the hearing, and 
indicated that he was unable to find another representative.  
Finally, the veteran pointed out that he was given less than 
one month to prepare for his travel Board hearing.

A note in the claims folder indicates that the veteran failed 
to report for his scheduled travel Board hearing in July 
1997.

According to an August 1997 handwritten note, the veteran 
requested that his travel Board hearing be rescheduled for 
the first date available after September 1997, so that he 
would have time to gather additional medical records.

The veteran failed to report for a VA examination scheduled 
in April 1998.

Consequently, the RO continued the 10 percent evaluation 
assigned for the veteran's service-connected residual 
paralysis of the right lip area status post right herpes 
zoster oticus in August 1998.  The August 1998 supplemental 
statement of the case notes that the travel Board hearing 
scheduled on July 17, 1997 was "postponed" by the veteran.

In September 1998 correspondence, the veteran explained that 
he was unable to appear for the April 1998 VA examination 
because he was "out-of-state on an emergency."  He reported 
receiving treatment for his service-connected residual 
paralysis of the right lip area at the Sepulveda VA Medical 
Center (VAMC), and attached copies of VA outpatient treatment 
records in support of his claim.

The Board remanded the case for further development in 
November 1998.  In particular, the Board directed the RO to 
notify the veteran of the provisions of 38 C.F.R. § 3.655, 
and request that he provide "good cause" for his failure to 
report for the April 1998 VA examination.  The Board 
explained that if the RO determined that the veteran had not 
provided "good cause" for his failure to report, his claim 
should be denied under the authority of 38 C.F.R. § 3.655(b).  
If, on the other hand, the veteran provided "good cause" 
for his failure to report for the scheduled VA examination, 
the RO was instructed to obtain all outstanding medical 
treatment records, and schedule a VA examination to ascertain 
the extent of severity of the service-connected residual 
paralysis of the facial nerve.

The RO subsequently found that the veteran provided "good 
cause" for his failure to report for the April 1998 VA 
examination.  Consequently, in a June 1999 development 
letter, the RO requested information regarding treatment of 
the veteran's service-connected disorder.  The veteran failed 
to respond to this request.

Based on findings from a February 2000 VA examination, the RO 
continued the 10 percent evaluation of the service-connected 
residual paralysis of the right lip area in April 2000.

The Board notes that it does not appear that the veteran was 
provided the 30-day advance notice of his travel Board 
hearing required under 38 C.F.R. § 19.76.  The June 19, 1997 
notification letter indicates that the travel Board hearing 
was scheduled on July 17, 1997.  In July 1997 correspondence, 
the veteran requested that his travel Board hearing be 
rescheduled, and specifically noted that he was given less 
than one month's notice of the hearing.  While the veteran 
failed to appear for the scheduled travel Board hearing, the 
record does not demonstrate that his request for a hearing 
has been withdrawn.  In fact, an August 1997 handwritten note 
in the claims folder indicates that the veteran requested 
that his travel Board hearing be rescheduled some time after 
September 1997, so that he would have time to gather 
additional medical records.  The August 1998 supplemental 
statement of the case notes that the July 1997 travel Board 
hearing was "postponed" by the veteran.  

In September 1998 correspondence, the veteran reported 
receiving treatment for his service-connected residual 
paralysis of the right lip area from the Sepulveda VAMC.  He 
submitted copies of VA outpatient treatment records in 
support of his claim.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Based on the veteran's statements, it appears that there may 
be additional VA treatment records that have not been 
associated with the claims folder.  The veteran has alleged 
that these may contain relevant evidence.  The Board finds 
that an effort to obtain these records is necessary as they 
may be highly relevant to the disposition of the veteran's 
claim.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
paralysis of the right lip area that are 
not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO's attention is directed to the 
veteran's September 1998 statement 
regarding recent treatment for his 
service-connected disability at the 
Sepulveda VAMC.

3.  The RO should contact the veteran and 
ascertain whether he still desires a 
travel Board hearing.  If so, the RO 
should schedule a hearing in accordance 
with his request, in the order that it 
was received relative to other cases on 
the docket for which hearings are 
scheduled to be held within this area.  
38 U.S.C.A. § 7107(d)(2) (West Supp. 
1999); 64 Fed. Reg. 53,302 (2000) (to be 
codified at 38 C.F.R. §§ 19.75, 20.704).  
All communications with the veteran 
regarding the scheduling of a hearing 
should be documented in the claims 
folder, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (1999).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claim.  Because the Board can not 
anticipate exactly what may be the 
results of the additional development 
specified above, the RO must exercise 
discretion as to whether any further 
development actions are required.  
Specifically, based upon the state of the 
record, the RO will need to consider 
whether the additional evidence warrants 
a request for a new VA examination or 
whether the additional records should be 
referred to the physician who conducted 
the February 2000 examination, which 
appears adequate for rating purposes, to 
determine whether the additional evidence 
would prompt the physician to alter any 
findings or conclusions, or whether the 
physician deems an additional examination 
to be warranted.   The RO should then re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for the veteran's residual 
paralysis of the right lip area status 
post right herpes zoster oticus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


